Title: To Benjamin Franklin from Robert R. Livingston, 13[–14] September 1782
From: Livingston, Robert R.
To: Franklin, Benjamin



Sir,
Philadelphia, 13th[–14] Septr. 1782
I have nothing to add to mine of the 5th instant, but to congratulate you on the safe arrival of two Vessels from Holland, having on board the goods left by Commodore Gillon, & to present you in the name of Mr Paine with three copies of a late work of his, addressed to the Abbé Raynal, in which he takes notice of some of the many errors with which this work abounds— The Abbé has a fine imagination, & he indulges it— The enclosed resolution contains an important fact which I am using every means to ascertain, but from the ill Success I have hitherto met with in every similar attempt I am fearful that it will be very long before I can effect it.

I have the honor to be, Sir with great respect & esteem Your most obt. humble Servt.
Robt R Livingston
No. 17His Excellency Benjamin Franklin


Sir,
Since writing the above, I have received the enclosed resolutions of Congress— I have already anticipated all that can be said upon the subject of the last— The Melancholy Tale of our Necessitys Is sufficiently known to you. It has been too often repeated to need reiteration. The SuperIntdt. who writes from an empty treasury amidst perpetual duns will speake most feelingly. In short Money must be had at any rate whether we have Peace or War.} France haveing all ready done much for us & it not being probable that we shall extend our demands beyond the present she may think it wise not to let us open accounts with a new banker since the debtor is always more or less under obligations to the Creditor.

I have the honor to be sir With great respect & esteem Your most obt humble servt.
Robt. R Livingston
No. 18

 
Endorsements: No 17 & 18 Mr Secry. Livingston Sept. 13. 1782— Abbé Raynal’s Work— Extreme Want of Money / No 4
